DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Claim Objections
Claim 18 is objected to because of the following informalities:  Line 10 recites “plurality if rigid connectors” however for grammatical correctness this should read --plurality of rigid connectors--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al. (US Pub No 2002/0104902 A1) in view of Baker (US Pat No 3,633,826) and further in view of Marks (US Pat No 826,678).
Re claim 1, Eckstein et al. show an irrigation system (Fig. 3A) including:
a flexible conduit (52) having a first end connectable to a faucet, a second end opposite the first end, and a plurality of openings (30) along a length thereof between the first and second ends;
a plurality of rigid connectors (20a) coupled to the flexible conduit at respective ones of the plurality of openings, each of the plurality of rigid connectors including a horizontal tubular portion (60) entirely disposed in the flexible conduit and a vertical tubular portion (36) substantially perpendicular to the horizontal tubular portion and extending out of the flexible conduit through the respective one of the plurality of openings (paragraph 0034 – “stem 36 may…extend outwardly from conduit 52”); and
a plurality of attachment portions (70) configured to be attached to the vertical tubular portions of the plurality of rigid connectors.
Eckstein et al. does not teach a flexible conduit having a first end with a threaded connector, wherein the vertical tubular portions each comprises a female thread, wherein the plurality of attachment portions each comprise a male thread, wherein each vertical tubular portion comprises a lower region that has a first diameter, wherein the female 
However, Baker shows a flexible conduit having a first end with a threaded connector (Fig. 1, 32/35).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the flexible conduit of Eckstein et al. include a threaded connector as taught by Baker as would be required for attachment to a hose bib.
Further, Marks shows a vertical tubular portion (Fig. 2, e’) comprising a female thread (c’), an attachment portion comprising a male thread (c”), wherein each vertical tubular portion (e’) comprises a lower region (f) that has a first diameter, wherein the female thread (c’) of each vertical tubular portion has a second diameter, wherein the lower region (f) is arranged between a horizontal tubular portion (g) and the female thread (c’) of the vertical tubular portion (e’), wherein the second diameter (of c’) is greater than the first diameter (of f).
The substitution of one known element (vertical tubular portion and threads as shown in Marks) for another (vertical tubular portion and press fit as shown in Eckstein) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the vertical tubular portion and threads shown in Marks would have yielded predictable results, namely, a vertical extension with the ability to connect to a further attachment in Eckstein et al. to emit fluid from the conduit.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of horizontal tubular portion be equal to the first diameter for the lower region of the vertical tubular portion since our reviewing courts have held that where the only difference between the prior art and the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed recitation.
Re claim 2, Eckstein et al. as modified by Baker and Marks teach the plurality of rigid connectors are non-removably connected in the flexible conduit (Eckstein – paragraph 0029).
Re claim 5, Eckstein et al. as modified by Baker and Marks show the plurality of attachment portions includes at least one of a drip pipe attachment (Eckstein – Fig. 3A, 70).
Re claim 6, Eckstein et al. as modified by Baker and Marks show the second end (Baker – Fig. 3, 35) is connectable to another flexible conduit (Baker – 34) or to a cap to close the second end.
Re claim 7, Eckstein et al. as modified by Baker and Marks show a cap (Baker – Fig. 1, 8) connected to the second end to prevent flow there through.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the flexible conduit of Eckstein et al. include a cap as taught by Baker in order to seal the end (Baker – col. 2, lines 70-73).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al. (US Pub No 2002/0104902 A1) in view of Baker (US Pat No 3,633,826) further in view of Marks (US Pat No 826,678) and further in view of Abbot (US Pat No 6,619,565 B1).
Re claim 13, Eckstein et al. as modified by Baker and Marks disclose all aspects of the claimed invention including the plurality of attachment portions includes at least one sprinkler head attachment (Baker – Fig. 1, 22) configured to be coupled to one of the 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Eckstein et al. include a sprinkler head attachment as shown in Baker to provide an extremely simple construction without the need for any mechanical oscillators or rotators (Baker – col. 1, lines 14-16).
However, Abbott shows an irrigation system including a cap (Fig. 3, 82) configured to be coupled to a portion (20) for sealing the portion.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Eckstein et al. include a cap as shown in Abbott so that no leaks occur (Abbott – col. 3, lines 60-62).
Claims 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Pat No 3,633,826) in view of Hane (US Pat No 4,162,041) and further in view of Marks (US Pat No 826,678).
Re claim 18, Baker shows an irrigation system (Figs. 1-3) including:
a flexible conduit (34) having a first end connectable to a liquid supply, and a second opposite the first end;
a plurality of rigid connectors (1) each including a horizontal tubular portion (2) coupled to the flexible conduit and a vertical tubular portion (18) substantially perpendicular to the horizontal tubular portion,
at least one sprinkler head attachment (22) configured to be coupled to the vertical tubular portion (18) of one of the plurality of rigid connectors; and

Baker does not teach the horizontal tubular portion is non-removably coupled to the flexible conduit or at least one drip pipe attachment configured to be coupled to the vertical tubular portion of one of the plurality if rigid connectors, wherein the vertical tubular portion comprises a lower region that has a first diameter and an upper region that has a second diameter, wherein the lower region is arranged between the horizontal tubular portion and the upper region of the vertical tubular portion, wherein the second diameter is greater than the first diameter, and wherein the horizontal tubular portion has a third diameter that is equal to the first diameter.
However, Hane shows a flexible conduit (Fig. 1, 7) with a plurality of rigid connectors (6) including a horizontal tubular portion that is non-removably coupled (col. 3, lines 55-60) to the flexible conduit and a vertical tubular portion with at least one drip pipe attachment (2) configured to be coupled to the vertical tubular portion of one of the plurality if rigid connectors (6).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Baker include a drip pipe attachment as taught by Hane to allow liquid to be sprinkled uniformly along a long distance in a broad region (Hane – col. 5, lines 4-7).
Further, Marks shows a vertical tubular portion (Fig. 2, e’) comprising a lower region (f) that has a first diameter and an upper region (c’) that has a second diameter, wherein the lower region (f) is arranged between a horizontal tubular portion (g) and the upper region (c’) of the vertical tubular portion (e’), wherein the second diameter (of c’) is greater than the first diameter (of f).
The substitution of one known element (vertical tubular portion and threads as shown in Marks) for another (vertical tubular portion and press fit as shown in Baker) would 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of horizontal tubular portion be equal to the first diameter for the lower region of the vertical tubular portion since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed recitation.
Re claim 21, Baker as modified by Hane and Marks shows the the at least one drip pipe attachment includes conduit (Hane – Fig. 2, 4) that comprises an opening (Hane – 10) for supplying liquid.
Re claim 22, Baker as modified by Hane shows the at least one drip pipe attachment comprises a conduit (Hane - Fig. 1, 2) that has a plurality of openings along its length for supplying liquid.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al. (US Pub No 2002/0104902 A1) in view of Baker (US Pat No 3,633,826) and further in view of Zaffetti et al. (US Pub No 2015/0042087 A1).
Re claim 23, Eckstein et al. show an irrigation system (Fig. 3A) including:
a flexible conduit (52) having a first end connectable to a faucet, a second end opposite the first end, and a plurality of openings (30) along a length thereof between the first and second ends;

a plurality of attachment portions (70) configured to be attached to the second portions of the plurality of rigid connectors.
Eckstein et al. does not teach a flexible conduit having a first end with a threaded connector, wherein the second portion of each rigid connector comprises a half-inch female thread and wherein each attachment portion comprises a half-inch male thread that is configured to be attached to the half-inch female thread of each second portion.
However, Baker shows a flexible conduit having a first end with a threaded connector (Fig. 1, 32).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the flexible conduit of Eckstein et al. include a threaded connector as taught by Baker as would be required for attachment to a hose bib.
However, Zaffetti et al. discloses half-inch (paragraph 0031) male (Fig. 3B, 212) and female (Fig. 4b, 314) threaded connections.
The substitution of one known element (half-inch threads as shown in Zaffetti) for another (press fit as shown in Eckstein) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the half-inch threads shown in Zaffetti et al. would have yielded predictable results, namely, a the ability to connect via standard threads to a further attachment in Eckstein et al. to emit fluid from the conduit with a connection that simplifies manufacture and reduces cost.
Re claim 26, Eckstein et al. as modified by Baker and Zaffetti et al. show the second portion of each rigid connector comprises a lower region that has a first diameter less than 
Eckstein et al. as modified by Baker and Zaffetti et al. do not disclose wherein the first portion has a second diameter equal to the first diameter. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of first portion be equal to the first diameter of the lower region of the vertical tubular portion since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality appears to be present for the claimed recitation.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al. (US Pub No 2002/0104902 A1) in view of Baker (US Pat No 3,633,826) further in view of Marks (US Pat No 826,678) and further in view of Zaffetti et al. (US Pub No 2015/0042087 A1).
Re claim 24, Eckstein et al. as modified by Baker and Marks disclose all aspects of the claimed invention but do not teach the second diameter of the female thread of each vertical tubular portion corresponds to a female half-inch thread, and wherein the male thread of each attachment portion is a male half-inch thread.
However, Zaffetti et al. discloses half-inch (paragraph 0031) male (Fig. 3B, 212) and female (Fig. 4b, 314) threaded connections.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the threads of Eckstein et al. as modified by Baker and Marks be half-inch threads as taught by Zaffetti et al. to simplify manufacture and reduce cost (Zaffetti – paragraph 0031).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Pat No 3,633,826) in view of Hane (US Pat No 4,162,041) further in view of Marks (US Pat No 826,678) and further in view of Zaffetti et al. (US Pub No 2015/0042087 A1).
Re claim 25, Baker as modified by Hane and Marks discloses all aspects of the claimed invention but do not disclose the at least one drip pipe attachment comprises a half-inch male thread, wherein the upper region of the vertical tubular portion comprises a half-inch female thread, and wherein the half-inch male thread is configured to be threaded into the half-inch female thread to couple the at least one drip pipe attachment to the vertical tubular portion.
However, Zaffetti et al. discloses half-inch (paragraph 0031) male (Fig. 3B, 212) and female (Fig. 4b, 314) threaded connections.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the threads of Baker as modified by Baker and Marks be half-inch threads as taught by Zaffetti et al. to simplify manufacture and reduce cost (Zaffetti – paragraph 0031).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 13, 18 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752